this transferred CPLR article 78 proceeding, determination, dated August 27, 1986, of respondent Police Commissioner of the City of New York finding petitioner guilty of seven charges and specifications, including striking a civilian and wrongfully issuing summonses for disorderly conduct and harassment, and suspending him for 30 days and placing him on disciplinary probation for one year, unanimously confirmed, with costs and disbursements, and the petition dismissed.
The guilty findings are amply supported by the record and *243the penalty, claimed to be harsh and excessive, is notable only for its extreme leniency, both in terms of petitioner’s inexcusable conduct in an incident which he alone sparked, and in comparison to the sanctions meted out in other cases for infractions much less serious than those involved here. A disturbing question is raised in our minds as to petitioner’s fitness for police work. Unfortunately, the question of the inadequacy of the sanction is not before us. Concur — Kupferman, J. P., Sullivan, Carro, Kassal and Ellerin, JJ.